Citation Nr: 1125173	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-09 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lumbar strain with degenerative arthritis, to include as secondary to residuals of a left foot injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 Regional Office (RO) in St. Petersburg, Florida rating decision that, in relevant part, denied the claims on appeal.

The Veteran had a hearing before the undersigned in September 2009.  A transcript of that proceeding has been associated with the claims file.

The Veteran's case was remanded by the Board for additional development in March 2010.  The requested development having been completed, the case again is before the Board.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that scoliosis of the thoracic spine preexisted active duty and clear and unmistakable evidence demonstrates that the disability was not aggravated by service; and currently diagnosed chronic lumbar strain with degenerative osteoarthritis of the spine is not shown to be otherwise related to a disease, injury, or event in service, to include his service-connected left foot disability.  

2.  Clear and unmistakable evidence demonstrates that bilateral hearing loss preexisted active duty and clear and unmistakable evidence demonstrates that the disability was not aggravated by service; and currently diagnosed bilateral sensorineural hearing loss is not shown to be otherwise related to a disease, injury, or event in service.

3.  The preponderance of the evidence shows that the Veteran's current bilateral tinnitus is not causally related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's chronic lumbar strain with degenerative arthritis is not due to or the result of any service-connected condition or any other incident of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

2.  The Veteran's bilateral sensorineural hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2010).

3.  The Veteran's bilateral tinnitus is not due to or the result of any service-connected condition or any other incident of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in November 2005 and March 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The November 2005 letter included information on establishing entitlement to service connection on both a direct and secondary basis.  The March 2007 letter from the RO explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced State Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  In that regard, the Board notes that the August 2010 VA examination report, discussed in greater detail below, referenced a December 2009 VA audiogram that showed bilateral sensorineural hearing loss.  This audiogram has not been included in the claims file.  The Board concludes, however, that a remand for this record is not necessary as the Veteran's diagnosis of bilateral sensorineural hearing loss is conceded and there is no suggestion that the missing record would assist the Veteran in demonstrating that his current hearing loss was caused or permanently aggravated by his military service.  As such, a remand for these records would serve no useful purpose.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA examination for his low back in April 2006.  Based on the March 2010 Board remand, the Veteran was afforded another VA examination for his low back in August 2010 and a VA audiological examination for his hearing loss and tinnitus in August 2010.  With respect to the examination of the back, the examiner diagnosed lumbar degenerative disc disease.  The examiner concluded, however, that the lumbar arthritis was not related to his service-connected left foot injury or any other incident of military service.  At the August 2010 examination, audiometric testing indicated the Veteran had a bilateral sensorineural hearing loss disability as defined by 38 C.F.R. § 3.385 (2010) and bilateral tinnitus.  The VA examiner concluded that it would be speculation to attribute the Veteran's hearing loss and tinnitus to his military service, as the Veteran did not have an audiological evaluation at separation from service, he did not develop tinnitus until multiple years after service, and there were multiple other potential etiologies of his audiological problems, including aging, hearing loss that pre-existed service, occupational and recreational noise exposure, hypertension, and diabetes.  As will be discussed in greater detail below, the examiners took into account the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and the results of physical, audiological, and diagnostic examination.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In that regard, the Board has considered the Court's recent holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, as a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  In this case, the Board concludes that the August 2010 VA audiological examiner did provide sufficient reasons for being unable to provide a concrete opinion.  Specifically, the examiner concluded that based on the Veteran's pre-existing bilateral hearing loss, the absence of a separation audiogram, and the multiple potential post-service causes for the Veteran's worsening hearing and tinnitus since service, any suggestion of a relationship between his current hearing loss disability or tinnitus and service would be mere speculation.  Given the foregoing, the Board finds the August 2010 VA examination report adequate, but that it may not serve as a basis for granting service connection.

Based on the August 2010 VA examinations and associated reports and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In the instant case, there is no presumed service connection for arthritis because the Veteran was not diagnosed with arthritis within one year of service; indeed, neither disability was diagnosed until decades after service.  As to the Veteran's hearing loss, as will be discussed, clear and unmistakable evidence shows that he had a bilateral hearing loss disability that pre-existed service and clear and unmistakable evidence shows that it was not aggravated by service or within one year of separation from service; indeed, the Veteran did not report decreased hearing acuity until more than 20 years after separation from service.  As such, there is no presumed service connection for bilateral hearing loss.

In addition, any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider the Veteran's claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Low Back Claim

The Veteran alleges he has a current low back disability due to his service-connected left foot disability.  

The Veteran's May 1962 entrance examination does not note a preexisting spine disorder and examination of the spine was noted as normal.  Thus, the Veteran is presumed to have entered service in sound condition.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes that scoliosis of the thoracic spine preexisted his military service.  In that regard, x-rays taken five days after his entrance examination, in June 1962 on the day that the Veteran reported for basic training, showed light lower thoracic scoliosis with convexity directed to the left.  Two weeks later in June 1962, the Veteran reported a motor vehicle accident six years previously with intermittent recurring episodes of lower dorsal discomfort with heavy physical activities.  Physical examination revealed a full range of motion with some diffuse tenderness in the paraspinal region in the lower dorsal area.  The examiner noted the previous June 1962 x-rays showing scoliosis from [T]8 through [T]10 and that the exact cause of the scoliosis could not be determined from the x-rays and the Veteran's reported history.  However, the examiner stated that irrespective of the etiology that the disorder was not disqualifying and that he was orthopedically fit for full and unlimited duty.  During his September 2009 Board hearing, the Veteran stated that he complained of back problems in June 1962 because he was having second thoughts about entering service and not due to some incident or injury incurred in service.  Moreover, both the April 2006 and August 2010 VA examination reports conclude that the Veteran's thoracic scoliosis preexisted his military service.

Based on the June 1962 x-ray on the day the Veteran reported for basic training showing thoracic scoliosis and the opinions expressed in the multiple VA examination reports, the Board finds that there is clear and unmistakable evidence that the Veteran's thoracic scoliosis preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In reaching that conclusion, the Board has considered the June 1962 in-service notation that the etiology of the Veteran's thoracic scoliosis could not be determined.  However, there is no suggestion in that record that the thoracic scoliosis was in any way due to service, especially given that the June 1962 x-ray was taken prior to the Veteran's start of basic training or other service-related duties.

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, there is both clinical and lay evidence of the preexisting disorder; specifically, the June 1962 x-ray on the date the Veteran reported for basic training and the opinions expressed in the April 2006 and August 2010 VA examination reports.  

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

In this regard, service treatment records demonstrate that in August 1963, the Veteran complained of back trouble and noted a history of chronic back trouble after an automobile accident some years previously.  On examination, there was tenderness over the right paraspinal area at T7 through T10 and slight spasm.  A January 1965 record indicated an acute back strain with left paravertebral trigger point.  At his May 1965 separation examination, the Veteran had a normal spine and did not report any problems with the spine.  

Thus, the service treatment records show intermittent pre-service thoracic spine pain, two incidents of acute thoracic spine pain during service, and a normal spine on separation from service.  These records do not suggest a permanent worsening of the Veteran's preexisting back problems.  Moreover, during the September 2009 Board hearing the Veteran stated on multiple occasions that he did not have significant back pain in service or continuity of such problems after service.  In addition, he stated that he was familiar with the difference between back pain in the thoracic spine and lower back pain in the lumbar spine and that his current problems were related to low back pain in the lumbar region and unrelated to earlier thoracic back pain following his pre-service motor vehicle accident or any incident of service.  The Veteran certainly is competent to describe the nature and location of pain in the spine.  Given the foregoing, the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's preexisting thoracic scoliosis preexisted service and was not aggravated by service.  

With respect to otherwise granting entitlement to service connection on either a direct or secondary basis, after service in August 1988 the Veteran reported a history of chest pain with associated back pain.  On examination, he had a tenseness of the left paraspinous muscles at the tip of the scapula and at the left trapezius.  The examiner diagnosed chronic low back pain.  

An October 2002 x-ray showed osteoarthritic lipping of the dorsal spine.  A May 2004 treatment record noted a distant history of spine problems, but that he did not have severe back pain.  On examination, there was some diffuse muscle weakness and back pain.  

The Veteran was afforded a VA examination for his spine in April 2006.  The examiner noted review of the claims file and specifically discussed the service treatment records relating to the spine.  The Veteran indicated that he did not recall treatment for back problems in service.  Currently, the Veteran reported daily stiffness, with flare-ups on exertion with limitation of motion.  On examination, the Veteran had an antalgic gait due to low back pain, slightly limited motion due to pain, minor muscle spasm at L1 through L3 bilaterally, and tenderness, but without significant guarding or weakness.  The examiner noted that x-rays showed degenerative arthritis at L1-L2.  The examiner diagnosed chronic lumbar strain with degenerative arthritis at L1-L2.  As to etiology, the examiner noted that the Veteran first injured his low back prior to military service in a motor vehicle accident.  Given the foregoing, the examiner concluded that the most likely etiology of the current low back arthritis was due to the pre-service automobile accident and less likely due to his service-connected left foot disability.

In support of his claim, the Veteran submitted a December 2009 letter from a private physician stating that "Certainly it is possible" that his service-connected left foot disability was related to his back problems.  The letter noted that there were no treatment records relating any back problems to his left foot and that the probability of his current back disability being related to his service-connected left foot disability could not be truly discerned.

The Veteran was afforded another VA examination in August 2010.  The examiner noted review of the claims file and specifically discussed the in-service x-rays and treatment records.  The Veteran stated that he began to have low back problems shortly after injuring his left toe, with intermittent low back pain thereafter.  On examination, the Veteran had a stooped posture and antalgic gait.  He had no evidence of spasm, atrophy, guarding, tenderness, or weakness, but did have pain on motion.  X-rays showed moderate to severe disc space narrowing at L2-L3.  The examiner diagnosed lumbar degenerative joint disease.  As to etiology, the examiner opined that the lumbar degenerative joint disease was not caused by or aggravated by the Veteran's military service.  The examiner noted the Veteran's reports and diagnostic studies showing pre-existing thoracic scoliosis and his in-service treatment for back pain, but noted the absence of treatment for more than 20 years after service, and that his diagnosis of lumbar arthritis was more than 40 years after service.  Moreover, the examiner was unaware of any available medical literature to support the claim that his left foot injury aggravated his low back disability.

It is clear from the record that the Veteran has a current low back disability.  As noted above, the Veteran contends that this disability was proximately caused by his service-connected left foot disability.  The Board has considered, therefore, whether the Veteran's current low back disability is proximately due to or the result of his service-connected left foot disability.  Based on the evidence of record, the Board concludes it is not.

The Board finds the opinions expressed in the August 2010 VA examiner's report to be credible and probative.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, and physical examination.  Further, a complete and through rationale is provided for the opinions rendered.  As noted, the examining physician considered it more likely that the Veteran's pre-service motor vehicle accident was the cause of his current low back disability than any incident of his military service, including his service-connected left foot disability.  The examiner's conclusion is fully explained and consistent with the evidence of record.  In that regard, the Board specifically finds that the examiner's opinion contemplated and rejected both that the Veteran's current low back and right lower extremity varicose vein disabilities were caused by his left knee disability or had been permanently aggravated by the same.  The examiner's opinion clearly contemplated both causation and aggravation.

The Board finds the December 2009 private opinion of more limited probative value.  In that regard, the opinion expresses only a possible onset in service and, as such, cannot service as a basis for granting service connection.  See Bostain v. West, 11 Vet. App. 127 (1998) (holding that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).      

Furthermore, the Board has considered the Veteran's contentions that his current low back disability was caused by his overcompensating for left foot pain over the years since service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current lumbar spine disability and his left foot disability.  As such, the Board ascribes far more weight to the conclusions of the August 2010 medical professional who concluded that the Veteran's current low back disability was not caused or aggravated by his left foot disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current low back disability and his left foot disability.  The Board places more weight on the opinion of the competent VA physician who provided the August 2010 opinion, based on review of the medical records and claims file, interview of the Veteran, and physical examination, than on the speculative December 2009 private physician's opinion and the Veteran's lay assertions that his current back disability is related to his left foot disability.  As such, no finding of service connection is warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Hearing Loss and Tinnitus Claims

Bilateral Hearing Loss

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure due to his service on the aircraft carrier U.S.S. Saratoga.  In the alternative, the Veteran also has asserted that his tinnitus was caused by his bilateral hearing loss.

The Veteran's personnel records confirm extended service aboard the U.S.S. Saratoga.  While the Veteran concedes that he was provided hearing protection for some of his work activities, the Board recognizes that exposure to significant acoustic trauma at other times and in other areas is possible.  For the purpose of this decision alone, therefore, in-service acoustic trauma may be presumed.  

The Veteran's May 1962 entrance examination does not note a preexisting hearing loss disability.  Thus, the Veteran is presumed to have entered service in sound condition.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence. 

In this case, the evidence of record clearly establishes the Veteran's bilateral hearing loss preexisted his military service.  The Board notes that the Veteran's service treatment records indicate that the day following his May 1962 enlistment examination the Veteran underwent an audiological examination, which was analyzed five days thereafter.  At that time, the Veteran exhibited high frequency hearing loss in the right ear of 40 decibels (db) at 3000 Hertz (Hz) and 35 db at 4000 Hz and in the left ear of 50 decibels at 4000 Hertz.  The record does not indicate that the Veteran was given a profile for this hearing loss.  The Board, therefore, finds that there is clear and unmistakable evidence that the Veteran's bilateral hearing loss preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

In this regard, service treatment records reveal no complaints, treatment, or diagnosis of hearing loss, tinnitus, or other hearing problems in service.  At separation from active duty, in May 1965, the Veteran did not receive an audiogram.  Whispered voice testing was 15 out of 15 and the Veteran did not otherwise report hearing problems.  

After service, for more than 20 years the Veteran had multiple physical examinations of the ears, but failed to report any hearing problems.  In January 1985, the Veteran explicitly reported that his hearing was intact.  The first time the Veteran complained about hearing problems after service, in June 1988, he did not report decreased hearing acuity, but only tinnitus.  In addition, he did not report hearing problems from service or otherwise discuss the effects of his in-service noise exposure, but rather noted constant high pitch noise exposure at his post-service employment.  In October 1989, the Veteran first reported decreased hearing, as well as tinnitus, but did not report the onset of his decreased hearing acuity.

It was not until bringing his claim for entitlement to service connection in November 2005 that the Veteran attributed any decreased hearing acuity to his military service.  In his claim, the Veteran asserted hearing loss from January 1965, but did not report any post-service treatment for this hearing loss.  In December 2005, the Veteran first sought treatment for hearing problems with the VA.  At that time, he indicated that he had experienced tinnitus from his service aboard an aircraft carrier that had been present since service, but was getting worse with some hearing loss.  At a March 2006 VA audiology consultation the Veteran reported reduced hearing sensitivity that had been declining gradually for many years.  He reported noise exposure from service on a carrier deck and on the flight line near running aircraft engines, as well as from working in a canning factory after service.  Audiological testing revealed bilateral sensorineural hearing loss.   

An October 2009 private audiogram showed mild to severe sensorineural hearing loss bilaterally, but did not discuss etiology.    

The Veteran was afforded a VA examination in August 2010.  The examiner noted review of the claims file and medical records.  The Veteran reported noise exposure from the flight deck and aircraft engines without hearing protection and non-military exposure from hunting with and without hearing protection, 37 years in a canning factory with hearing protection, and a lawn mower without hearing protection.  The Veteran stated that he had current diagnoses of hypertension and diabetes.  Following audiological examination, the examiner diagnosed bilateral sensorineural hearing loss.  As to etiology, the examiner indicated that he could not resolve the question of etiology of the hearing loss without resorting to speculation.  As to rationale, the examiner noted that the Veteran did not have an audiogram at separation, his pre-existing bilateral hearing loss, and multiple other potential etiologies of his hearing loss, including aging, occupational and recreational noise exposure, hypertension, and diabetes.  Based on the multiple potential etiologies for the Veteran's hearing loss, the examiner stated that the precise etiology of his hearing loss could not be determined to a medical degree of certainty based on the evidence available.  

Thus, the sole evidence that the Veteran's hearing acuity worsened in service is the Veteran's representations, specifically, that after he experienced his first jet-blast when they were testing the after-burners of a plane below deck he felt that his hearing felt like it was "coming out of a drum or a barrel."  The Veteran concedes, however, that this effect was temporary and that his hearing "improved somewhat."  To the extent that he claims that he experienced permanently worse hearing acuity beginning in service and continuing thereafter, the Board has considered these allegations.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements as to a permanent worsening of hearing acuity in service are inconsistent with the objective medical record.  In that regard, as noted above, for more than 20 years the Veteran had multiple physical examinations of the ears, but failed to report any hearing problems.  In January 1985, the Veteran explicitly reported that his hearing was intact.  In addition, the Board finds it extremely significant that the first time the Veteran complained about hearing problems after service, in June 1988, he did not report hearing problems from service or otherwise discuss the effects of his in-service noise exposure, but rather noted constant high pitch noise exposure at his post-service employment.  This statement strongly suggests that the onset of the Veteran's hearing problems began during his post-service employment at a canning factory where he was exposed to constant high pitched noise levels.  In October 1989, the Veteran first reported decreased hearing, as well as tinnitus, but did not report the onset of his decreased hearing acuity.

The Board has also considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Thus, the Board acknowledges that the Veteran's reports of worsening hearing acuity in service cannot be considered not credible simply because there is no supporting medical evidence.  In this case, however, the Veteran explicitly reported that his hearing was intact in January 1985, which directly contradicts his current claim of a permanent worsening of his hearing acuity in service.  In addition, when the Veteran did first report hearing problems, namely tinnitus, he discussed the problems in the context of acoustic trauma due to his post-service job, which strongly implies that his hearing problems began after service.  The Board finds these statements made to a medical professional for the purpose of obtaining treatment of significantly greater probative value than his current statements of permanently worsening hearing acuity in service, made in the pursuit of VA compensation benefits.  Because of the inconsistent medical evidence of record, the Veteran's inconsistent statements, and the lack of corroborating objective evidence, the Board finds that the Veteran's current allegations of permanently worsening hearing acuity in service have no probative value.  

The Board finds the history reported in-service and post-service during the course of receiving medical treatment to be far more credible than the history offered in support of a claim for benefits.  In fact, given how greatly the history offered by the Veteran both during and following service contradict the statements he has offered in support of this appeal, the Board finds that there is clear and convincing evidence of record so as to rebut the Veteran's report of a worsening of his hearing acuity during service.  

Given the foregoing, the Board concludes that there is clear and unmistakable evidence that the Veteran's preexisting hearing loss was not permanently aggravated by his military service.  The Veteran did not report any hearing problems during service, to include at his separation examination.  That separation examination included a score of 15 out of 15 on a whispered voice test.  While the Board acknowledges that a whispered voice test is not a reliable indicator of the types of hearing loss most commonly associated with noise exposure , see, e.g., VBA Training Letter 211D (10- 02), dated March 18, 2010, the testing did provide the Veteran an opportunity to report any current hearing problems, but he did not.  Nor did the Veteran complain of hearing problems for more than 20 years, despite multiple physical examinations of the ears.  As discussed, when he first reported hearing problems, the Veteran discussed these problems only in the context of his employment wherein he noted exposure to constant high pitched noise.  It was only after bringing his claim for entitlement to compensation benefits that the Veteran reported hearing problems related to his military service.  The August 2010 VA examiner noted multiple other potential causes for the Veteran's current hearing problems, including his preexisting hearing loss, the aging process, occupational and recreational post-service noise exposure, as well as diabetes and hypertension.  While the Board acknowledges that the August 2010 VA examiner could not specifically determine the etiology of the increased hearing loss compared with the June 1962 audiogram, this conclusion was based on the Veteran's reports of ongoing hearing problems from service, which have been found to be less than credible.

In summary, the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's bilateral hearing loss preexisted service and was not aggravated by service.  As noted, the only evidence of such a worsening is the Veteran's noncredible statements.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Tinnitus

The Veteran also alleges that his current tinnitus was caused by his military service or, in the alternative, that the tinnitus was caused or aggravated by his bilateral hearing loss.  The Board observes that the Veteran's service treatment records indicate no complaints, diagnoses, or treatment for tinnitus.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

After service, the Veteran first reported tinnitus in May 1988.  At that time, the Veteran indicated that he was exposed to constant high pitched noise at his post-service job.  In August 1988, the Veteran reported experiencing tinnitus for several years.  In October 1989, the Veteran reported tinnitus with no indication as to time of onset.  In his November 2005 claim, the Veteran indicated that he had experienced tinnitus since January 1980 and attributed its onset to his hearing loss.  In December 2005, the Veteran first sought treatment for his tinnitus with the VA.  At that time, he reported having experienced tinnitus from service, but had been getting worse with some hearing loss.  At a March 2006 audiological examination, the Veteran stated that he experienced constant, bilateral, moderately-severe tinnitus and that he had noise exposure from aircraft engines and from working in a can factory.  He did not indicate a time of onset.  In October 2009 the Veteran reported two types of tinnitus, a flutter-type that began about 3 months previously and a constant ringing that had been present since service.

The Veteran was afforded a VA examination in August 2010.  The examiner noted review of the claims file and medical records.  The Veteran reported noise exposure from the flight deck and aircraft engines without hearing protection and non-military exposure from hunting with and without hearing protection, 37 years in a canning factory with hearing protection, and a lawn mower without hearing protection.  The Veteran stated that he had current diagnoses of hypertension and diabetes, as well as moderately-severe tinnitus.  As to onset, the Veteran stated that he could not determine the time of onset.  The examiner diagnosed subjective bilateral tinnitus.  As to etiology, the examiner indicated that he could not resolve the question of etiology of the tinnitus without resorting to speculation.  As to rationale, the examiner noted that the tinnitus began after service and that the Veteran had multiple other potential etiologies of his tinnitus, including aging, occupational and recreational noise exposure, hypertension, and diabetes.  Based on the delayed onset and multiple potential etiologies for the Veteran's tinnitus, the examiner stated that the precise etiology of his tinnitus could not be determined to a medical degree of certainty based on the evidence available.  

The Board has considered the Veteran's conflicting statements regarding the onset of his tinnitus.  As noted above, credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.  In this case, the "inherent characteristics" of the Veteran's statements as to the onset of his tinnitus are inherently contradictory and inconsistent with the objective medical record.  Specifically, there is no contemporaneous evidence of in-service tinnitus.  

The Board has also considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Thus, the Board acknowledges that the Veteran's reports of tinnitus in service and immediately after service cannot be considered not credible simply because there is no supporting medical evidence. 

In this case, however, the Veteran has reported inconsistent dates of onset of tinnitus, initially, on multiple occasions, claiming onset in approximately 1980, later asserting onset in service and worsening thereafter, and finally stating that he could not determine the time of onset.  The Board finds the history reported after service during the course of receiving medical treatment and prior to filing his claim to be more credible than the history offered in support of a claim for benefits.  The Veteran's initial reports of onset in the 1980s were consistent even to the time that he filed his claim.  It was only after filing that the Veteran asserted onset in service.  The Board concludes that had such been the case he would have reported such onset during his initial reports regarding tinnitus made more than a decade prior to filing his claim for benefits.  Instead, the Veteran discussed his tinnitus only in the context of the constant high pitched noise exposure at his post-service job, where he worked for 37 years.  Because of the inconsistency, and the lack of corroborating objective evidence, the Board finds that the Veteran's allegations of a continuity of symptomatology have no probative value.  Therefore, the Board concludes there is no credible evidence of record of continuity of bilateral tinnitus from the Veteran's period of active duty service.

The Board has considered the August 2010 VA examination report discussed above.  However, given the speculative nature of the examiner's conclusion, the Board finds it to be of very limited probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (a physician's opinion that an unspecified preexisting service- related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  As discussed above, the examiner was unable to determine the precise etiology of the Veteran's tinnitus, although the examiner noted that the onset was after service and he had multiple other possible etiologies other than in-service noise exposure, including aging, diabetes, hypertension, and post-service occupational and recreational noise exposure.  As such, the August 2010 opinion is of limited probative value and may not serve as a basis for granting entitlement to service connection.

With respect to the Veteran's claim that his current tinnitus was caused or aggravated by his bilateral hearing loss disability, as discussed above, service connection has not been established for his hearing loss.  As such, service connection may not be established for tinnitus, as secondary to a service-connected hearing loss disability, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In summary, the Veteran has offered no credible evidence of an in-service injury or aggravation and no credible evidence of continuity of symptomatology from service.  No medical professional has linked the Veteran's current tinnitus to his military service and, indeed, the only medical opinion of record noted the Veteran's report of delayed onset of tinnitus and the multiple other potential causes of his tinnitus, to include hypertension and diabetes.  The Veteran's only evidence is his unsupported (and, indeed, self-contradicted) claim of continuity of symptomatology of tinnitus from service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for chronic lumbar strain with degenerative arthritis is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


